On the Merits
 A decree pro confesso admits the facts alleged in the bill. It does not admit that the facts alleged authorize equitable relief. It does not admit that the facts give the court jurisdiction of the subject matter and does not consent for the relief to be granted. In other words, when the bill does not contain sufficient averments to give it equity and to authorize the relief prayed, even though no defense is made and the averments of the bill are taken as confessed, the trial court should not grant relief to the complainant. Collier v. Collier, 274 Ala. 131, 145 So.2d 821. See Isbell v. State ex rel Rayburn, 276 Ala. 351, 162 So.2d 240.
Hence, the ultimate question for our determination is whether the bill contains sufficient averments to give it equity and to authorize the relief prayed.
Appellee argues that his bill seeks declaratory relief, the construction of a pension plan agreement and a collective bargaining agreement, and supplemental relief in the nature of a money judgment or decree against the respondent, Central Foundry Company, a corporation,. because it refused to pay certain retirement benefits to which appellee claims he is entitled under the aforementioned agreements.
If appellee’s. bill did, in fact, seek a construction of those agreements, then it would state a case for declaratory relief on the equity side of the court. § 157, Title 7, Code 1940. See Alabama Power Co. v. Haygood, 266 Ala. 194, 95 So.2d 98; Orkin Exterminating Co. of North Alaba*148ma v. Krawcheck, 271 Ala. 305, 123 So.2d 149; Jett v. Zink, 5 Cir., 362 F.2d 723.
But, in our opinion, appellant’s bill does not. seek a construction of either of the agreements referred to in the bill, neither of which is made an exhibit to the bill or set out therein. There is no allegation in the bill that said agreements contain conflicting provisions or that either of them is ambiguous or uncertain in its terms in any respect. There is no special prayer that either agreement be construed by the court.
The best that can be said of appellee’s bill is that it alleges that he is entitled to certain retirement benefits provided in the said agreements for employees of the respondent Foundry Company who are otherwise eligible and who have had fifteen years of continuous uninterrupted service at the time of retirement; that he had fifteen years of uninterrupted service at the time of his retirement; that he has been denied such retirement benefits by the respondent Foundry Company on the ground that he did not have fifteen years of continuous uninterrupted service prior to his retirement because he was “fired” by the respondent Foundry Company on Friday, October 28, 1955, as a result of an “incident” which occurred between appellee and a foreman of the said Foundry Company. Appellee’s bill further alleges that respondent Local Union represented him in negotiations with the respondent Foundry Company and as a result of such negotiations it was agreed on Tuesday, November 1, 1955, that appellee was to return to work on Thursday, November 3, 1955, and he did return to work on that day and continued to work for the respondent Foundry Company until he retired on July 6, 1965.
By the 1947 amendement (Act No. 604, approved October 9, 1947, General Acts 1947, p. 444) to § 167, Title 7, Code 1940, the legislature has provided that the remedy by declaratory judgment shall not be construed by any court as an unusual or extraordinary one, but shall be construed to be an alternative or cumulative remedy. But the 1947 amendment, supra, does not operate to confer upon an equity court jurisdiction of subject matter which it had not possessed theretofore. Rinehart v. Reliance Life Ins. Co. of Georgia, 272 Ala. 93, 128 So.2d 503, and cases cited.
When the stating part of appellee’s bill is construed in connection with its prayer, it is our view that it does not seek a construction of any written agreement, but simply seeks to have the court declare that despite the fact that he was “fired” on October 28, 1955, he had fifteen years of continuous uninterrupted service at the time of his retirement and further declare that he was therefore entitled to the retirement benefits provided in the agreements mentioned in the bill.
When the bill is so construed, it is our view that it does not contain sufficient averments to give it equity.
We hold, therefore, that the decree of the trial court is due to be reversed. It is so ordered.
Reversed and remanded.
LIVINGSTON, C. J., and MERRILL and HARWOOD, JJ., concur.